DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 31 Dec 2020.

Amendments Received
Amendments to the claims were received and entered on 29 Mar 2021.

Status of the Claims
Canceled: 2
Examined herein: 1 and 3–27

Withdrawn Rejections
The rejection of claims 1, 3–17 and 23–25 under 35 USC § 103 over Kamath and Mault is hereby withdrawn.  Neither of these references teaches that "a follow-up safety check is performed before … application of the selected set of event specific characteristics is begun", as currently recited in claim 1.  Neither of these references teaches "wherein … the upper and lower bounds … vary as a function of time", as currently recited in claim 12.  Neither of these references teaches "when the selected event is selected at least one or more hours in advance of the beginning of the event …", as currently recited in claim 13.
Consequently, the rejections under 35 USC § 103 of claims 18–20 over Kamath, Mault and Sher; and of claims 21 and 22 over Kamath, Mault and Ray are also withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3–27 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
The rejection of claims 1 and 3–25 is maintained from the previous Office action.  Newly-presented claims 26 and 27 have been added to this ground of rejection.  Minor revisions have been made to the rationale to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, certain methods of organizing human activities, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of monitoring a blood glucose characteristic.
In claims 1, 12 and 13, steps of evaluating, analyzing or organizing information recited in the claims include "providing a first set of event specific characteristics of a continuous blood glucose monitoring assigned to a first event"; "a second set of event specific characteristics of the continuous blood glucose monitoring assigned to a second event"; "performing a safety check by comparing the set of event specific characteristics …"; "generating … a warning signal indicating one of an event activity related to the selected event …".

In claim 12, methods of organizing human activities include "suggesting to the user to change the event specific characteristics of an event".  In the same claim, mathematical operations include "a statistical evaluation of data corresponding to a plurality of past selections of the event"; "comparing the slope and value of the blood glucose value data with predefined limits".  In the same claim, steps of evaluating, analyzing or organizing information include "determination of whether the blood glucose value data generated during the event represents an undesirable condition for the user"; and "monitoring whether the blood glucose values remain between the upper bound and lower bound for the duration of the event".
In claim 13, steps of evaluating, analyzing or organizing information include "the selected event is selected at least one or more hours in advance of the beginning of the event"; and " adjusting the limit values in a pre- event time period immediately preceding the beginning of the event".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites additional elements that are not abstract ideas: "a monitor apparatus provided with a processor, a memory, a data interface, an input device, and a signaling device".  These generic electronic apparatus structures implement the abstract idea, as well as generic data communication functions including "communicating [] blood glucose value data to the monitor apparatus"; "providing the blood glucose value data and/or characteristic values derived from the blood glucose value data to the processor"; and "receiving user input via the input device".  Claim 13 claims this apparatus and the same functions recited in claim 1.  Claim 12 is directed to "a computer program product … stored on a 
Claims 1 and 13 also recite the non-abstract elements of "using a glucose sensor to continuously measure a glucose level of a user and produce a signal comprising blood glucose value data corresponding to the continuously measured glucose level" and "a follow-up safety check".  Adding the steps of continuously measuring blood glucose — the "follow-up safety check" is such a measurement (specification ¶ 0031) — to the abstract idea imposes no meaningful limits on how the abstract idea is performed or implemented.  Similarly, adding the abstract idea to the step of continuously measuring blood glucose does not impose any meaningful limits on how the step of blood glucose measurement is performed.  The continuous blood glucose measurements are nothing more than input data for the abstract idea.  Hence, these steps constitute insignificant extrasolution activity that merely gather the data on which the abstract idea operates.  They do not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Claims 1 and 13 also recites the non-abstract element of "outputting an output signal according to the warning signal or the safety signal …" and outputting "a help signal".  Outputting the result of the abstract idea is quintessential insignificant extrasolution activity.

Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a generic electronic data processing apparatus are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As explained above, the generic steps of monitoring blood glucose and outputting results constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract i.e. measuring blood glucose levels).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 29 Mar 2021, Applicant asserts that "the claimed invention is integrated into a practical application", the "claims do provide specific steps by which the monitoring device operates and improves the technology by performing a function that was not previously performed by the technology" and "the subject matter of the claims performs a highly useful function not found in the prior art" (p. 16).
Even if the claimed functions were not taught by the prior art — and the examiner maintains that some of them are, for reasons set forth below — these elements are insufficient to establish that the claims are directed to statutory subject matter.  While the examiner does not dispute that the claimed invention performs a "useful function", that alone is insufficient to qualify the claims as patent-eligible subject matter under § 101.  For a claim to be eligible under § 101, it must recite significantly more than an abstract idea.
Contrary to Applicant's assertions, these claims do not improve technology.  They do not solve a problem arising from, or rooted in, any technology.  Rather, "the objective [of the invention] is to give the patient information which enable the patient to deal with his blood glucose values in an improved and appropriate manner" (specification ¶ 0002).  The invention uses technology to implement an allegedly improved method of allowing a person to make a decision based on information.  This is not a 
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3–11, 16, 17 and 23–25 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath, et al. (US 2009/0192751; previously cited); Mault, et al. (US 2003/0208113; previously cited); and Flanders, et al. (US 2006/0264895).
Claim 1 is directed to a method, implemented by a monitoring apparatus, comprising
a.	"providing a first set of event specific characteristics …"
b.	"using a glucose sensor device to continuously measure a glucose level …"
c.	"communicating the blood glucose value data …"
d.	"providing the blood glucose value data …"
e.	"performing a safety check …"
f.	"generating by the processor a warning signal …"
g.	"outputting an output signal …"
h.	"receiving user input data via the input device …", "the user input data compris[ing] event selection data …"
j.	"a help signal is generated by the processor and outputted by the signaling device …"
k.	"a follow-up safety check is performed …"
With respect to claim 1, Kamath teaches a system for monitoring blood glucose.  This system includes an apparatus with a processor (406 @ Fig. 4A), memory (408, 410 @ Fig. 4A), data interfaces (404, 418 @ Fig. 4A), user input devices (416a, 416f @ Fig. 4A) and signaling devices (416b, 416c, 416e @ Fig. 4A).  Kamath further teaches that this system
a.	includes various distinct processing modes that correspond to different user activities and describe parameters related to the user's blood glucose during that activity (0575; 0585)
b.	monitors the user's blood glucose using a continuous glucose sensor (0303)

d.	provides the measurements to the processor, possibly after processing (0568)
e.	predicts future blood glucose level and compares the predicted level to a hypoglycemia threshold (0571)
f.	triggers an alarm if the predicted blood glucose level is below the hypoglycemia level at some point in the future (0571; 0575, 0589)
g.	outputs information "visually on a screen, audibly through a speaker, or tactilely through a vibrator" (0351); this information can include an alarm or warning (0586)
h.	receives user input that can be selection of an activity mode (0392, 0578–0579)
j.	the device can provide therapy recommendations (0350); because the system is used to regularly monitor glucose levels and notify the user of conditions that help them manage their blood glucose, the hypoglycemia check would be performed regularly, including before starting specific activities
k.	—
Kamath does not teach that the warning signal "indicat[es] one of an event activity related to the selected event shall not be started …" or that the safety signal "indicat[es] that it is safe to start the event activity …" or that the help signal "provid[es] information about proposed user action aiming at matching …".
Mault teaches "a system for assisting a person to maintain a blood glucose level between predetermined limits" (Abstract).  This system "allow[s] the person to investigate the effects of medication (such as insulin), activity (such as exercise), and new meal plans (such as modified recipes) on the effect of projected blood glucose" (0134).  "If projected blood glucose levels fall below a lower acceptable limit", the system can suggest various actions to the user (0135), including suggesting insulin doses (0159).  A specific use of the system is that it "facilitates the planning of a safe exercise program" 
Neither Kamath nor Mault teaches that "a follow-up safety check is performed before … characteristics is begun".
Flanders teaches a system for "maintenance of proper glucose levels in hyperglycemic individuals, and in particular, to a system that aids in the correct administration of insulin through the use of computerized insulin dosage calculations that are made with the use of individual-specific information" (0001).  Flanders teaches that one of the advantageous characteristics of this system is that after administering glucose to the patient to raise blood sugar, the system "sets an appropriate recheck interval … at which time [a] alarm either provides an audible or visible alert to [a] nurse that it is time to recheck the BG level of patient. In an automated arrangement, [the] alarm could initiate a new BG check … directly" (0013).  Flanders teaches that a blood glucose recheck after the specified interval is useful for ensuring that the administered glucose had the desired effect, and to "more accurately predict the course of treatment needed to control BG levels in [the] patient" (0013).  Flanders teaches that similar rechecks can be performed after administering insulin to correct hyperglycemia (0014).  Flanders further teaches that the recheck interval can be individualized to the patient and the specific circumstances, based on the degree of control needed to maintain the user's blood glucose within acceptable limits (0023–0024).
The combination of Kamath and Mault teaches a system in which, prior to a patient engaging in a particular activity, the system determines whether the patient's blood sugar levels meet designated 
With respect to claim 3, Kamath teaches that the system memory stores system data (0346); e.g. the activity modes.
With respect to claim 4, Kamath teaches that the user can customize the mode profile (0298)
With respect to claim 5, Kamath teaches that the system can learn or dynamically adapt the profile automatically (0575; 0578; 0582).
With respect to claim 6, Kamath teaches that values predicted from the sensor data can be weighted by possible clinical risk (0377), and that the sensor data can be matched using "non-equally weighted average" (0394).  Since the mode profile dictates how the sensor data are processed, these weights used in the data processing would be included in the mode profile.
With respect to claim 7, Kamath teaches that the system uses the various mode profiles at "various times throughout [the user's] day" (0298), indicating that the system performs safety checks and warnings repeatedly.
With respect to claims 8 and 9, Flanders teaches that the recheck is performed after a configurable, individualized recheck interval (0023–0024).  Since Kamath teaches that each activity 
With respect to claim 10, because the system is used to regularly monitor glucose levels and notify the user of conditions that help them manage their blood glucose, the hypoglycemia check would be performed regularly, including before starting specific activities, and the result of the check would indicate whether or not it is safe to start the activity.
With respect to claim 11, Kamath teaches using continuous point estimates of blood glucose (0567), trends of blood glucose (0575), expected time that the activity will be performed (0583), time to predicted hypoglycemia event (0571–0572), and information about meals and insulin (0349).
With respect to claim 16, Kamath teaches that hypoglycemia for an event can be predicted by comparing the predicted value(s) to one of a plurality of different threshold values at different time scales (0571).
With respect to claim 17, Kamath teaches that the system can dynamically adapt the profiles to "provide greater accuracy, more timeliness in pending danger, avoidance of false alarms, and less annoyance for the patient" (0353; see also 0575, 0578 and 0582).  One such inaccuracy is missed prediction of hypoglycemia, so if the system did miss a prediction of hypoglycemia, it would adapt the profile to lessen the likelihood of a missed prediction in the future.  Analogously, Mault teaches that the system includes "a glycemic response model for a person … can be modified for improved accuracy by comparison with actual measurements of blood glucose" (0066; see also 0044–0045 and 0151).
With respect to claim 23, Kamath teaches that the system can plan for profile changes by analyzing the user's calendar (0030, 0580), which suggests that the profile "is selected at least one or more hours in advance of the beginning of the event".  But the actual profile does not go into effect until i.e. the system "adjust[s] the limit values in a pre-event time period immediately preceding the beginning of the event".
With respect to claim 24, Kamath teaches that the system includes a "mode setting module" that can receive user input regarding selection of one of a plurality of device modes (0578), wherein "each mode correlates to an activity, event, physiological condition, sensor condition, and/or preference of the user" (0578).
With respect to claim 25, Mault teaches that "if the projected blood glucose curve has an excursion below a lower acceptable limit (or level), advice provided by the software program may include" alternatives to the planned activity during which hypoglycemia is predicted to occur (0139).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Mault — that a blood glucose management system can include specific instructions to the user regarding the safety of an activity based on predicted blood glucose levels resulting from that activity — and modified the system of Kamath to include such user instructions based on predicted blood glucose levels and associated activity modes.  Given that both Kamath and Mault are directed to systems that help users manage their blood glucose, that the modification requires only presenting specific instructions to the user, and that both Kamath and Mault teach presenting appropriate information to the user based on predicted blood glucose levels — hypoglycemia in particular — said practitioner would have readily predicted that the modification would successfully result in a system that monitors a patient's blood glucose and warns them not to start or continue with an activity if they are likely to experience hypoglycemia.
Said practitioner also would have been motivated to add a configurable, individualized recheck interval, as taught by Flanders, to the system of Kamath and Mault, because Flanders teaches that such 
The inventions are therefore prima facie obvious.

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath, et al. (US 2009/0192751; previously cited); Mault, et al. (US 2003/0208113; previously cited); and Sher (US 2008/0228055; previously cited).
Claim 12 is directed to a computer program product that implements the following functions:
a.	"providing a first set of event specific characteristics …"
b.	"using a glucose sensor device to continuously measure a glucose level …"
c.	"communicating the blood glucose value data …"
d.	"providing the blood glucose value data …"
e.	"performing a safety check …"
f.	"generating a warning signal …"
g.	"optimizing the performance of the monitor apparatus by"
h.	"suggesting to the user to change the event specific characteristics of an event …"
j.	"a statistical evaluation of data corresponding to a plurality of past selections of the event"

l.	"monitoring whether the blood glucose values remain between the upper bound and lower bound for the duration of the event"
With respect to claim 12, Kamath teaches software that implements the following functions (0346):
a.	includes various distinct processing modes that correspond to different user activities and describe parameters related to the user's blood glucose during that activity (0575; 0585)
b.	monitors the user's blood glucose using a continuous glucose sensor (0303)
c.	receives blood glucose measurements from the glucose sensor (0567)
d.	provides the measurements to the processor, possibly after processing (0568)
e.	predicts future blood glucose level and compares the predicted level to a hypoglycemia threshold (0571)
f.	triggers an alarm if the predicted blood glucose level is below the hypoglycemia level at some point in the future (0571; 0575, 0589)
g–j.	—
k.	compares the predicted blood glucose level to predefined thresholds (0572), including rate-of-change (i.e. "slope") thresholds
l.	continuously estimates future blood glucose levels, with alerts triggered "during a time of existing or approaching clinical risk to a patient" (0352)

Mault teaches "a system for assisting a person to maintain a blood glucose level between predetermined limits" (Abstract).  This system "allow[s] the person to investigate the effects of medication (such as insulin), activity (such as exercise), and new meal plans (such as modified recipes) on the effect of projected blood glucose" (0134).  "If projected blood glucose levels fall below a lower acceptable limit", the system can suggest various actions to the user (0135), including suggesting insulin doses (0159).  A specific use of the system is that it "facilitates the planning of a safe exercise program" (0023).  If the system predicts that the user will experience hypoglycemia during exercise, the system can suggest "adjustments so as to avoid the onset of hypoglycemia" (0023), including "cancellation or rescheduling of fitness programs" (0139).  Such adjustments constitute "a warning signal indicating [] an event activity related to the selected event shall not be started".  Conversely, if the system predicts that the user will not experience hypoglycemia during exercise, that constitutes "a safety signal indicating that it is safe to start the event activity related to the selected event".
Kamath also does not teach "optimizing the performance of the monitor apparatus" using "a statistical evaluation of data corresponding to a plurality of past selections of the event".
Mault further teaches that "a glycemic response model for a person … can be modified for improved accuracy by comparison with actual measurements of blood glucose" (0066), which constitutes "optimizing the performance of the monitor apparatus" using "a statistical evaluation of data corresponding to a plurality of past selections of the event".
The combination of Kamath and Mault does not teach using "predefined limits defining an upper bound and a lower bound … [that] vary as a function of time".

Sher teaches that the warnings are generated using "fluctuating blood glucose notification threshold profiles" that "compare a current blood glucose concentration value with a corresponding upper blood glucose concentration threshold value and with a corresponding lower blood glucose concentration threshold value" (0060).  The threshold value may be set on the blood glucose measurement itself, or the rate of change of blood glucose (0060, 0093).  The fluctuating thresholds "change continuously over time" (0042).  Sher teaches that fluctuating thresholds in such a system are advantageous over static thresholds because they reduce false alarms and increase prediction accuracy (0083–0087).  Sher further teaches automatically determining changes to the threshold profile, and prompting the user to confirm changes to the threshold profile (0119–0146; Fig. 13).  Sher further teaches monitoring the blood glucose to determine whether it remains between the established upper and lower thresholds (0064).
With respect to claim 26, Kamath teaches that hypoglycemia for an event can be predicted by comparing the predicted value(s) to one of a plurality of different threshold values at different time scales (0571).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Mault — that a blood glucose management system can include specific instructions to the user regarding the safety of an activity based on predicted blood glucose levels resulting from that activity — and modified the system of Kamath to include such user instructions based on predicted blood glucose levels and associated activity modes.  Given that both Kamath and Mault are directed to systems that help users manage their blood glucose, that the modification requires only presenting specific instructions to the user, and that both Kamath and Mault teach presenting appropriate information to the user based on predicted blood glucose levels — hypoglycemia in particular — said practitioner would have readily predicted that the modification would successfully result in a system that monitors a patient's blood glucose and warns them not to start or continue with an activity if they are likely to experience hypoglycemia.
Prior to the time of invention, said practitioner also would have been motivated to modify the system of Kamath and Mault to use fluctuating, time-varying thresholds, as taught by Sher, because Sher teaches that time-varying upper and lower blood glucose thresholds are advantageous for reducing false alarms or incorrect predictions.  Given that both Sher and the combination of Kamath and Mault are directed to systems that monitor blood glucose, predict future blood glucose using varying prediction profiles, and notify the user of adverse blood glucose events based on various notification profiles, said practitioner would have readily predicted that the modification would successfully result in a system that monitors a user's blood glucose, predicts the user's future blood glucose for a specified activity, and prima facie obvious.

Claims 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath, Mault and Flanders as applied to claim 1 above, and further in view of Sher (US 2008/0228055; previously cited).
Save for the addition of Flanders, the rationale for the rejection of claims 17, 18 and 20 is substantially identical to that presented in the previous Office action.
The combination of Kamath, Mault and Flanders teaches a system that monitors blood glucose levels, predicts future blood glucose level for a specified activity, and warns the user if hypoglycemia is likely during that activity.  Kamath teaches that the system can dynamically adapt the hypoglycemia warning threshold to avoid false alarms, but does not teach using "predefined limits defining an upper bound and a lower bound … [that] vary as a function of time".
Sher teaches a system for monitoring blood glucose, predicting future blood glucose values, and warning the user when hypoglycemia or hyperglycemia is predicted.
With respect to claim 18, Sher teaches that the warnings are generated using "fluctuating blood glucose notification threshold profiles" that "compare a current blood glucose concentration value with a corresponding upper blood glucose concentration threshold value and with a corresponding lower blood glucose concentration threshold value" (0060).  The threshold value may be set on the blood glucose measurement itself, or the rate of change of blood glucose (0060, 0093).  The fluctuating thresholds "change continuously over time" (0042).  Sher teaches that fluctuating thresholds in such a system are advantageous over static thresholds because they reduce false alarms and increase prediction accuracy (0083–0087).

Sher teaches automatically determining changes to the threshold profile, and prompting the user to confirm changes to the threshold profile (0119–0146; Fig. 13).  Mault teaches that "a glycemic response model for a person … can be modified for improved accuracy by comparison with actual measurements of blood glucose" (0066), which constitutes "a statistical evaluation of data corresponding to a plurality of past selections of the event".
With respect to claim 19, Mault teaches determining whether an activity is likely to result in hypoglycemia (0139), which constitutes "a set of entry criteri[a] which define whether it is safe to begin or continue an event".  Sher teaches automatically determining changes to the threshold profile (0119–0146); i.e. "the suggested changes to the event specific characteristics change the entry criterion for the event".   Sher further teaches monitoring the blood glucose to determine whether it remains between the established upper and lower thresholds (0064).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to modify the system of Kamath, Mault and Flanders to use fluctuating, time-varying thresholds, as taught by Sher, because Sher teaches that time-varying upper and lower blood glucose thresholds are advantageous for reducing false alarms or incorrect predictions.  Given that both Sher and the combination of Kamath, Mault and Flanders are directed to systems that monitor blood glucose, predict future blood glucose using varying prediction profiles, and notify the user of adverse blood glucose events based on various notification profiles, said practitioner would have readily predicted that the modification would successfully result in a system that monitors a user's blood glucose, predicts the user's future blood prima facie obvious.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath, Mault and Flanders as applied to claim 1 above, and further in view of Ray, et al. (US 2008/0234992).
Save for the addition of Flanders, the rationale for the rejection is substantially identical to that presented in the previous Office action.
The combination of Kamath, Mault and Flanders teaches a system that monitors blood glucose levels, predicts future blood glucose level for a specified activity, and warns the user if hypoglycemia is likely during that activity, but does not each that "warning the user of previous selections of the event that resulted in an undesirable condition for the user".
With respect to claim 21, Ray teaches "a diabetes management system … that may be used to analyze and recognize patterns for a large number of blood glucose concentration measurements and other physiological parameters related to the glycemia of a patient" (Abstract).  Ray teaches that "the diabetes management rule engine may include a plurality of pattern recognition rules that can identify … a hypoglycemic pattern" (0043).  "The hypoglycemic pattern may include the following sub-routines, such as, for example, … a hypoglycemic pattern by time slot" (0043).  "A message may be displayed indicating a high incidence of hypoglycemia if the percentage of hypoglycemic incidence Pl is greater than a pre-determined threshold" (0063); the hypoglycemic incidence may be identified and reported for a specific time slot (0064).  Ray teaches that "one advantage of the various embodiments is the ability of the process … to provide useful, concrete and tangible results such as, for example, patterns that are statistically or clinically significant in managing diabetes" (0165).
While Ray teaches that the time slots are specific recurring hours of the day (0064), Kamath teaches that a more advantageous approach to analyzing blood glucose data is by using flexible periods 
With respect to claim 22, Ray teaches "a percentage of hypoglycemic incidence Pl" (0061); the percentage of hypoglycemia incidence is the converse of "the percentage of successfully completed occurrences of the event to the user"; i.e. the percentage of times that the user performed the activity without hypoglycemia.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to combine the message of high incidence of hypoglycemia during a time period, as taught by Ray, with the system of Kamath, Mault and Flanders, because Ray teaches that such a feature is advantageous for helping a user manage blood glucose.  Given that both Ray and the combination of Kamath, Mault and Flanders are directed to systems that monitor, predict and report blood glucose levels, said practitioner would have readily predicted that the combination would successfully result in a system that monitors blood glucose levels, predicts future blood glucose level for a specified activity, and warns the user if hypoglycemia is likely during that activity, including a warning of the percentage of past occurrences of that activity that resulted in hypoglycemia.  The invention is therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 29 Mar 2021, Applicant asserts that "the glycemic model and threshold profiles [of Sher] which form the basis of the Examiner's argument are not the same as the entry criterion called for in claim 12. If anything, they are analogous to the adherence criterion. But it is the entry criterion, and not the adherence criterion, that are subject to the suggested changes" (p. 14).

The arguments are therefore unpersuasive, hence the grounds of rejection above.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631